Broyles, J.
1. The issues in a case are made by the pleadings therein. In this case the insurance company was sued on two policies of insurance on household furniture, issued on different dates to the same person. There was no plea that fraud by the insured in obtaining the second policy not only voided that policy but also the previous one; nor, so far as disclosed by the record, was any such contention made upon the trial, nor was the court requested to so instruct the jury, but on the contrary, when the judge, near the end of the charge of the court, inquired of counsel, ‘‘Anything else in this case you gentlemen think of?”'counsel for the defendant replied, “I think not, I think your honor has covered it.” Consequently this court will not pass on this question, which was raised for the first time in the motion for a new trial.
2. There was some evidence to support the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


Russell, O. J., absent.